Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered March 20, 2007, which, upon reargument, granted the motion of defendant Goldman Sachs (Goldman) for summary judgment to the extent of dismissing plaintiffs Labor Law § 240 (1) claim as against it, and granted third-party defendant American Building Maintenance Co.’s motion to dismiss Goldman’s third-party claim against it for indemnification, modified, on the law, to deny Goldman summary judgment dismissing plaintiffs Labor Law § 240 (1) claim as against it, and otherwise affirmed, without costs. Order, same court and Justice, entered August 24, 2006, to the extent not superseded by the March 20, 2007 order, which, to thé extent appealed from, denied Goldman summary judgment dismissing the complaint as against it, modified, on the law, to grant Goldman summary judgment only to the extent of dismissing the claims pursuant to Labor Law §§ 200, 202 and 241 (6) as against it, and otherwise affirmed, without costs.